                                 Case:18-04459-swd                   Doc #:34 Filed: 04/16/2019                   Page 1 of 3


                                                     UNITED STATES BANKRUPTCY COURT
                                                          Western District of Michigan
 In re:      Michael Steven Tirikos                                                             Case No. 18-04459
             Susan Nicole Tirikos                                     ,                         Chapter 13
 Debtor(s).                                                                                     Hon. Scott W. Dales
                                                                      /                         Filed: 10/24/18

                                            FIRST PRE-CONFIRMATION AMENDED CHAPTER 13 PLAN

I. PLAN PARAMETERS

            A. APPLICABLE COMMITMENT PERIOD (ACP) - 11 U.S.C. § 1325(b)(4).
                    The ACP is 60 months.
                    The ACP is 36 months. However, the duration of payments may be extended to complete the Plan.

            B. LIQUIDATION ANALYSIS.
                1. The amount to be distributed to holders of allowed unsecured claims shall not be less than the value of
                    the non-exempt equity of the Debtor(s) less the costs of sale. The liquidation value of the estate as
                    required by 11 U.S.C. § 1325(a)(4) is $0.00
                2. The estimated base amount to be paid to the general unsecured creditors is $25,000.00

II. FUNDING

            A. PLAN PAYMENT The Debtor(s) shall make payments in the amount of $ 2,750.00 per      week,      bi-
               weekly,    semi-monthly,   monthly, and/or Other (see Additional Plan Payment Provisions) for the
               minimum of the ACP.
                Additional Plan Payment Provisions:

          1. Beginning January 1, 2020 the Debtor’s monthly plan payment shall increase by $550.00 for a total of $3,300.00
          per month.

          2. The Debtors agree to pay all net income tax refunds during the applicable commitment period, they further
          agree that they shall use all other net income tax refunds in subsequent years to complete the plan, if necessary.


III. DISBURSEMENTS
            A. ADMINISTRATIVE CLAIMS. The Debtor(s) shall pay in full, in deferred cash payments, all allowed claims
               entitled to priority under 11 U.S.C. § 507, including:

                 1. Court filing fee.

                 2. Trustee fee.

                 3. Attorney fees exclusive of costs and expenses: An initial fee of $ 3,650.00 less fees paid of $ 1,500.00,
                    leaving a fee balance in the amount of $ 2,150.00 to be paid by the Trustee pursuant to the priorities set
                    forth in paragraph IV.H of the Plan, unless otherwise marked below:

                         a.      Attorney fees shall be paid at the rate of $ 0.00 per month until paid in full pursuant to paragraph
                              IV. H of the Plan.
                         b.      Attorney fees shall be paid after all necessary equal monthly payments on secured continuing
                              claims, secured claims, assumed executory contract/unexpired lease claims which is a modification
                              of paragraph IV.H.


            B. PRIORITY CLAIMS

                                                                          1 - As updated on 11-23-16

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                 Case:18-04459-swd                      Doc #:34 Filed: 04/16/2019                           Page 2 of 3


                 2. a. Prepetition Priority Tax Claims: Prepetition priority tax claims are allowed claims entitled to priority
                       under 11 U.S.C. § 507 and shall be paid in full by the Trustee.

Mandatory information:
Creditor Name                                                    Estimated Amountii                Nature of Debt
 Michigan Dept. of Treasury                                    $40,461.09                          Sales Tax

            C. SECURED CLAIMS.

                 4. Collateral to Be Surrendered/Executory Contracts to Be Rejected: The property listed below is
                    surrendered to the creditor, and the executory contracts/unexpired leases are rejected:

 Creditor                                                                                 Property/Contract Description
 Ford Motor Credit                                                                        2016 Ford Edge

The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim arising from
rejection shall be treated as a general unsecured claim, subject to paragraph IV.G.


            D. ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES. The following executory contracts
               and/or unexpired leases, including land contract(s), are assumed:

 Creditor, Address &                   Property Description                           Monthly Payment No. of Months                                        Cure Amount
 Account No.                                                                              Amount        Remaining
 Ford Motor Credit                     2016 Ford Edge                                 $459.99         9                                                                 $0.00
 1 American Rd.
 Dearborn, MI 48126




            E. DIRECT PAYMENT BY THE DEBTOR(S) OF THE FOLLOWING DEBTS. All claims shall be paid by the
               Trustee unless listed herein:

 Creditor, Address & Account No.                                     Collateral/Obligation                                         Balance Owing                 Interest
                                                                                                                                                                   Rate
 Ford Motor Credit                                                   2016 Ford Edge                                              $4,139.91
 1 American Rd.
 Dearborn, MI 48126
 Michigan Dept. of Treasury                                          Sales Tax Liability                                         $40,461.09
 PO Box 30168
 Lansing, MI 48909

            F. UNSECURED CREDITORS.


                  General Unsecured Creditors: Claims in this class are paid from funds available after payment to all other
                   classes. The allowed claims of general unsecured creditors will be satisfied by:

                        Payment of a dividend of 100%, plus present value of % interest, if necessary to satisfy 11 U.S.C. §
                     1325(a)(4), OR

                        Payment of a pro-rata share of a fixed amount of $ 25,000.00 or payment from all disposable income to
                     be received by the Debtor(s) in the ACP, whichever pays more. This fixed amount shall NOT be reduced
                     by additional administrative expenses including attorney fees approved under 11 U.S.C. § 330(a).
                     However, this fixed amount shall not be reduced below the liquidation value specified in paragraph I.B.

ii
  The amount stated is an estimate only and the proof of claim controls as to the amount of the claim. This provision does not preclude any party in interest from filing an
objection to the claim.
                                                                            2 - As updated on 11-23-16

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case:18-04459-swd                   Doc #:34 Filed: 04/16/2019                 Page 3 of 3


                                                THIS PLAN REMAINS UNCHANGED IN ALL RESPECTS
                                                   NOT IN CONFLICT WITH THESE AMENDMENTS

 Date: April 15, 2019                                                                    /s/
                                                                                         Michael Steven Tirikos      , Debtor

 Date: April 15, 2019                                                                    /s/
                                                                                         Susan Nicole Tirikos        , Debtor

 Date: April 15, 2019                                                                    /s/
                                                                                         Jeffrey D. Mapes P70509     , Counsel for the Debtor(s)




                                                                       3 - As updated on 11-23-16

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
